UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-27918 Century Aluminum Company (Exact name of Registrant as specified in its Charter) Delaware (State of Incorporation) 13-3070826 (IRS Employer Identification No.) 2511 Garden Road Building A, Suite 200 Monterey, California (Address of principal executive offices) 93940 (Zip Code) (831) 642-9300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated FileroNon-Accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo The registrant had 40,958,071 shares of common stock outstanding at July 31, 2007. Table of Contents TABLE OF CONTENTS Page PART I.FINANCIAL INFORMATION Item 1.Financial Statements 1 Notes to Consolidated Financial Statements 4-21 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 30 Item 4.Controls and Procedures 33 PART II.OTHER INFORMATION Item 1A.Risk Factors 34 Item 4.Submissions of Matters to a Vote of the Security Holders 42 Item 6.Exhibit Index 43 SIGNATURES 44 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements CENTURY ALUMINUM COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (UNAUDITED) June 30, December 31, 2007 2006 ASSETS Cash $ 187,727 $ 96,365 Restricted cash 2,012 2,011 Short-term investments 121,681 Accounts receivable — net 111,153 113,371 Due from affiliates 37,999 37,542 Inventories 167,344 145,410 Prepaid and other current assets 20,355 19,830 Deferred taxes — current portion 120,196 103,110 Total current assets 768,467 517,639 Property, plant and equipment — net 1,251,952 1,218,777 Intangible asset — net 54,599 61,594 Goodwill 94,844 94,844 Other assets 335,814 292,380 TOTAL $ 2,505,676 $ 2,185,234 LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable, trade $ 70,070 $ 64,849 Due to affiliates 279,820 282,282 Accrued and other current liabilities 68,473 75,143 Long term debt — current portion 618 30,105 Accrued employee benefits costs — current portion 11,083 11,083 Convertible senior notes 175,000 175,000 Industrial revenue bonds 7,815 7,815 Total current liabilities 612,879 646,277 Senior unsecured notes payable 250,000 250,000 Nordural debt 54,018 309,331 Accrued pension benefits costs — less current portion 20,789 19,239 Accrued postretirementbenefits costs — less currentportion 214,772 206,415 Due to affiliates – less current portion 655,782 554,864 Other liabilities 42,067 27,811 Deferred taxes 54,205 41,587 Total noncurrent liabilities 1,291,633 1,409,247 CONTINGENCIES AND COMMITMENTS (NOTE 8) SHAREHOLDERS’ EQUITY: Common stock (one cent par value, 100,000,000 shares authorized; 40,952,070 and 32,457,670 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively) 410 325 Additional paid-in capital 853,273 432,270 Accumulated other comprehensive loss (111,890 ) (166,572 ) Accumulated deficit (140,629 ) (136,313 ) Total shareholders’ equity 601,164 129,710 TOTAL $ 2,505,676 $ 2,185,234 See notes to consolidated financial statements -1- Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (UNAUDITED) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 NET SALES: Third-party customers $ 370,883 $ 356,242 $ 751,736 $ 654,715 Related parties 93,122 49,734 159,926 98,207 464,005 405,976 911,662 752,922 Cost of goods sold 355,613 297,972 692,618 568,450 Gross profit 108,392 108,004 219,044 184,472 Selling, general and administrative expenses 14,445 8,376 27,412 20,495 Operating income 93,947 99,628 191,632 163,977 Interest expense (8,637 ) (8,799 ) (19,680 ) (15,550 ) Interest income 1,198 152 3,211 348 Net loss on forward contracts (205,246 ) (30,456 ) (204,856 ) (317,216 ) Other income (expense) - net (3,139 ) 37 (3,295 ) (124 ) Income (loss) before income taxes and equity in earnings of joint ventures (121,877 ) 60,562 (32,988 ) (168,565 ) Income tax (expense) benefit 57,045 (19,109 ) 28,958 65,247 Income (loss) before equity in earnings of joint ventures (64,832 ) 41,453 (4,030 ) (103,318 ) Equity in earnings of joint ventures 4,167 4,347 7,614 7,547 Net income (loss) $ (60,665 ) $ 45,800 $ 3,584 $ (95,771 ) EARNINGS (LOSS) PER COMMON SHARE: Basic $ (1.77 ) $ 1.41 $ 0.11 $ (2.96 ) Diluted $ (1.77 ) $ 1.35 $ 0.10 $ (2.96 ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic 34,224 32,419 33,371 32,341 Diluted 34,224 34,297 35,597 32,341 See notes to consolidated financial statements -2- Table of Contents CENTURY ALUMINUM COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (UNAUDITED) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 3,584 $ (95,771 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Unrealized net loss on forward contracts 150,160 283,573 Depreciation and amortization 38,012 32,224 Deferred income taxes (48,949 ) (29,806 ) Pension and other post retirement benefits 9,907 7,139 Stock-based compensation 2,598 3,872 Excess tax benefits from share-based compensation (487 ) (1,090 ) (Gain) loss on disposal of assets (95 ) 45 Non-cash loss on early extinguishment of debt 2,461 Increase in short-term investments – net (121,681 ) Undistributed earnings of joint ventures (7,614 ) (7,547 ) Changes in operating assets and liabilities: Accounts receivable – net 2,218 (35,175 ) Due from affiliates (456 ) 3,003 Inventories (21,934 ) (17,880 ) Prepaid and other current assets (2,650 ) (3,459 ) Accounts payable, trade 7,341 (710 ) Due to affiliates 15,474 2,173 Accrued and other current liabilities (16,855 ) (69,243 ) Other – net 10,053 (4,058 ) Net cash provided by operating activities 21,087 67,290 CASH FLOWS FROM INVESTING ACTIVITIES: Nordural expansion (58,981 ) (109,002 ) Purchase of property, plant and equipment (7,678 ) (7,568 ) Restricted and other cash deposits 2,599 (4,001 ) Proceeds from sale of property, plant and equipment 543 10 Net cash used in investing activities (63,517 ) (120,561 ) CASH FLOWS FROM FINANCING ACTIVITIES: Borrowings of long-term debt 30,000 69,000 Repayment of long-term debt (314,800 ) (288 ) Net repayments under revolving credit facility (8,069 ) Excess tax benefits from shared-based compensation 487 1,090 Issuance of common stock – net of issuance costs 418,105 2,961 Net cash provided by financing activities 133,792 64,694 NET CHANGE IN CASH 91,362 11,423 Cash, beginning of the period 96,365 17,752 Cash, end of the period $ 187,727 $ 29,175 See notes to consolidated financial statements -3- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements Six months ended June 30, 2007 and 2006 (Dollars in thousands, except per share data) (UNAUDITED) 1. General The accompanying unaudited interim consolidated financial statements of Century Aluminum Company should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2006.In management’s opinion, the unaudited interim consolidated financial statements reflect all adjustments, which are of a normal and recurring nature, that are necessary for a fair presentation of financial results for the interim periods presented.Operating results for the first six months of 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.Throughout this Form 10-Q, and unless expressly stated otherwise or as the context otherwise requires, "Century Aluminum," "Century," "we," "us," "our" and "ours" refer to Century Aluminum Company and its consolidated subsidiaries. During the three months ended June 30, 2007, we purchased short-term investments with maturities greater than 90 days that are not considered cash equivalents.Our accounting policy for these short-term investments is as follows: Short-term investments – We account for short-term investment securities in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 115, “Accounting for Certain Investments in Debt and Equity Securities.”At June 30, 2007, our short-term investments (primarily auction-rate securities) were classified as trading securities and recorded at fair value with unrealized holding gains and losses included in net earnings. 2. Equity Offering In June 2007, we completed a public equity offering of 8,337,500 shares of common stock, which included the exercise of the over-allotment option of 1,087,500 shares of common stock, at a price of $52.50 per share, raising $437,719 before offering costs.We sold the 8,337,500 shares of common stock in a simultaneous offering in the United States and Iceland.Shares of common stock offered and sold in Iceland are represented by global depositary receipts, with one depositary receipt representing one share of common stock.The offering costs were approximately $23,686, representing underwriting discounts and commissions and offering expenses. In June 2007, we used a portion of the net proceeds from the equity offering to repay $200,000 of principal of the Nordural senior term loan facility.The balance of the equity offering proceeds is expected to be used as partial funding for the construction of a greenfield aluminum smelter near Helguvik, Iceland and for general corporate purposes. 3. Earnings Per Share The following tables provide a reconciliation of the computation of basic and diluted earnings per share: For the three months ended June 30, 2007 2006 Income Shares Per-Share Income Shares Per-Share Net income (loss) $ (60,665 ) $ 45,800 Basic EPS: Income (loss) applicable to common shareholders (60,665 ) 34,224 $ (1.77 ) 45,800 32,419 $ 1.41 Effect of Dilutive Securities: Options 99 Service-based stock awards 93 Assumed conversion of convertible debt 490 1,686 Diluted EPS: Income (loss) applicable to common shareholders with assumed conversion $ (60,665 ) 34,224 $ (1.77 ) $ 46,290 34,297 $ 1.35 -4- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued For the six months ended June 30, 2007 2006 Income Shares Per-Share Income Shares Per-Share Net income (loss) $ 3,584 $ (95,771 ) Basic EPS: Income (loss) applicable to common shareholders 3,584 33,371 $ 0.11 (95,771 ) 32,341 $ (2.96 ) Effect of Dilutive Securities: Options 57 Service-based stock awards 75 Assumed conversion of convertible debt 2,094 Diluted EPS: Income (loss) applicable to common shareholders with assumed conversion $ 3,584 35,597 $ 0.10 $ (95,771 ) 32,341 $ (2.96 ) Options to purchase 440,289 and 384,372 shares of common stock were outstanding as of June 30, 2007 and 2006, respectively.For the three months ended June 30, 2007, all options, service-based stock and shares to be issued upon the assumed conversion of our convertible debt were excluded from the calculation of diluted EPS because of their antidilutive effect on earnings per share.For the six month period ended June 30, 2007, 24,000 options were excluded from the calculation of diluted EPS because the exercise price of these options was greater than the average market price of the underlying common stock.Based on the average price for our common stock in the six months ended June 30, 2007, we would have been required to issue approximately 2,094,000 shares upon an assumed conversion of our convertible debt.For the three month period ended June 30, 2006, 25,000 options were excluded from the calculation of diluted EPS because the exercise price of these options was greater than the average market price of the underlying common stock.Based on the average price for our common stock in the three months ended June 30, 2006, we would have been required to issue approximately 1,686,000 shares upon an assumed conversion of our convertible debt.For the six month period ended June 30, 2006, all options, service-based stock and shares to be issued upon the assumed conversion of our convertible debt were excluded from the calculation of diluted EPS because of their antidilutive effect on earnings per share. Service-based stock for which vesting is based upon continued service is not considered issued and outstanding shares of common stock until vested. However, the service-based stock is considered a common stock equivalent and therefore the weighted average service-based stock is included, using the treasury stock method, in common shares outstanding for diluted earnings per share computations, if they have a dilutive effect on earnings per share.There were 81,834 and 98,500 unvested shares of service-based stock outstanding at June 30, 2007 and 2006, respectively.Our goal-based performance share units are not considered common stock equivalents until it becomes probable that performance goals will be obtained. 4. Income Taxes We adopted the provisions of Financial Accounting Standards Board ("FASB") Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” ("FIN 48"), on January 1, 2007. As a result of adoption, we decreased our January 1, 2007 retained earnings balance by approximately $7,900.As of the adoption date, we had unrecognized tax benefits of $21,800.If recognized, $18,300 of this amount would affect the effective tax rate. It is our policy to recognize potential accrued interest and penalties related to unrecognized tax benefits in income tax expense.We recognized approximately $5,000 of interest, net of federal benefits, at January 1, 2007 which is included as a component of the $21,800 net unrecognized tax benefits noted above.During the three and six months ended June 30, 2007, we recognized as income tax expense approximately $800 and $1,500, respectively, in potential interest associated with uncertain tax positions. -5- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued Century and its subsidiaries file income tax returns in the U.S. federal jurisdiction and various state and local jurisdictions within the United States, and in Iceland.We have substantially concluded all material U.S. federal income tax matters for years through 1999.Federal income tax returns for 2000 through 2002 are currently under examination by the Internal Revenue Service ("IRS").In connection with these examinations, the IRS has raised issues and proposed tax deficiencies.We have filed an administrative appeal with the IRS and it is likely that this examination will conclude in 2007.We believe our tax position is well supported and, based on current information, we do not believe the outcome of the tax audit will have a material adverse impact on our financial condition or results of operations.Our federal income tax returns beginning in 2003 are subject to examination.Material state and local income tax matters have been concluded for years through 2002.West Virginia income tax returns for 2003 through 2005 are currently under examination and the majority of other state returns beginning in 2003 are subject to examination.Our Icelandic tax returns are subject to examination and income tax matters have been concluded for years through 2001. We do not expect a significant change in the balance of unrecognized tax benefits within the next twelve months with the exception of reductions for potential payments to the IRS to settle the examination as noted above. During the three months ended June 30, 2007, we recognized a $4,311 tax benefit related to the increase in the carrying amount of deferred tax assets as a result of a tax law change in West Virginia. 5. Inventories Inventories consist of the following: June 30, 2007 December 31, 2006 Raw materials $78,922 $61,749 Work-in-process 21,410 20,528 Finished goods 7,003 5,435 Operating and other supplies 60,009 57,698 Inventories $167,344 $145,410 Inventories are stated at the lower of cost or market, using the first-in, first-out method. 6. Goodwill and Intangible Asset We test our goodwill for impairment annually in the second quarter of the fiscal year and at other times whenever events or circumstances indicate that the carrying amount of goodwill may exceed its fair value.If the carrying value of goodwill exceeds its fair value, an impairment loss will be recognized.No impairment loss was recorded in 2007 or 2006.The fair value is estimated using market comparable information. The intangible asset consists of the power contract acquired in connection with our acquisition of the Hawesville facility (“Hawesville”).The contract value is being amortized over its term using a method that results in annual amortization equal to the percentage of a given year’s expected gross annual benefit to the total as applied to the total recorded value of the power contract.As of June 30, 2007, the gross carrying amount of the intangible asset was $155,986 with accumulated amortization of $101,387. For the three month periods ended June 30, 2007 and 2006, amortization expense for the intangible asset totaled $3,498 and $3,262, respectively.For the six month periods ended June 30, 2007 and 2006, amortization expense for the intangible asset totaled $6,995 and $6,524, respectively.For the year ending December 31, 2007, the estimated aggregate amortization expense for the intangible asset will be approximately $13,991.The estimated aggregate amortization expense for the intangible asset through the Hawesville power contract’s term is as follows: -6- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued 2008 2009 2010 Estimated Amortization Expense $ 15,076 $ 16,149 $ 16,378 The intangible asset is reviewed for impairment in accordance with SFAS 142, “Goodwill and Other Intangible Assets,” whenever events or circumstances indicate that its net carrying amount may not be recoverable. 7. Debt June 30, 2007 December 31, 2006 Debt classified as current liabilities: 1.75% convertible senior notes due 2024, interest payable semiannually (1)(2)(5) $ 175,000 $ 175,000 Hancock County industrial revenue bonds due 2028, interest payable quarterly (variable interest rates (not to exceed 12%))(1) 7,815 7,815 Current portion of long-term debt 618 30,105 Debt classified as non-current liabilities: 7.5% senior unsecured notes payable due 2014, interest payable semiannually (5)(6)(8) 250,000 250,000 Nordural’s senior term loan facility maturing in 2010, variable interest rate, interest payments due semiannually through 2010 (3)(4)(7) 46,500 301,500 Nordural’s various loans, with interest rates ranging from 5.55% to 6.75% due through 2020, less current portion 7,518 7,831 Total Debt $ 487,451 $ 772,251 (1) The convertible notes are classified as current because they are convertible at any time by the holder.The IRBs are classified as current liabilities because they are remarketed weekly and could be required to be repaid upon demand if there is a failed remarketing. The IRB interest rate at June 30, 2007 was 4.03%. (2) The convertible notes are convertible at any time by the holder at an initial conversion rate of 32.7430 shares of Century common stock per one thousand dollars of principal amount of convertible notes, subject to adjustments for certain events.The initial conversion rate is equivalent to a conversion price of approximately $30.5409 per share of Century common stock. Upon conversion of a convertible note, the holder of such convertible note shall receive cash equal to the principal amount of the convertible note and, at our election, either cash or Century common stock, or a combination thereof, for the convertible notes’ conversion value in excess of such principal amount, if any. (3) Nordural’s senior term loan interest rate at June 30, 2007 was 6.87%. The senior term loan facility contains customary covenants, including limitations on additional indebtedness, investments, capital expenditures (other than related to the expansion project), dividends, and hedging agreements.Nordural is also subject to various financial covenants, including a net worth covenant and certain maintenance covenants, including minimum interest coverage and debt service coverage beginning as of December 31, 2006. (4) Nordural's obligations under the senior term loan facility are secured by a pledge of all of Nordural's shares pursuant to a share pledge agreement with the lenders.In addition, substantially all of Nordural's assets are pledged as security under the loan facility. (5) Century’s obligations pursuant to the notes are unconditionally, jointly and severally guaranteed, on a senior unsecured basis by all of our existing domestic restricted subsidiaries. -7- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (6) The indenture governing these obligations contain customary covenants, including limitations on our ability to incur additional indebtedness, pay dividends, sell assets or stock of certain subsidiaries and purchase or redeem capital stock. (7)The senior term loan facility agreement repayment schedule was amended in March 2007 to allow a prepayment of the August 2007 principal payment on March 31, 2007.A further amendment in April 2007 allowing additional prepayment without penalty preceded an additional prepayment which eliminated all periodic principal payments.The remaining outstanding principal amount is due February 28, 2010. (8) On or after August 15, 2009, we have the option to redeem any of the senior notes, in whole or in part, at an initial redemption price equal to 103.75% of the principal amount, plus accrued and unpaid interest.The redemption price will decline each year after 2009 and will be 100% of the principal amount, plus accrued and unpaid interest, beginning on August 15, 2012. We have a $100,000 senior secured revolving credit facility (“Credit Facility”) with a syndicate of banks that will mature September 19, 2010.Our obligations under the Credit Facility are unconditionally guaranteed by our domestic subsidiaries (other than Century Aluminum Holdings, Inc., Century Louisiana, Inc., Century California, LLC, Century Aluminum Development LLC and Nordural US LLC) and secured by a first priority security interest in all accounts receivable and inventory belonging to Century and our subsidiary borrowers.The availability of funds under the Credit Facility is subject to a $15,000 reserve and limited by a specified borrowing base consisting of certain eligible accounts receivable and inventory.Borrowings under the Credit Facility are, at our option, at the LIBOR rate or bank base rate, plus or minus in each case an applicable margin.The Credit Facility is subject to customary covenants, including limitations on capital expenditures, additional indebtedness, affiliate transactions, liens, guarantees, mergers and acquisitions, dividends, distributions, capital redemptions and investments. We could issue up to a maximum of $25,000 in letters of credit under the Credit Facility.We have issued letters of credit totaling $2,277 as of June 30, 2007.We had no other outstanding borrowings under the Credit Facility as of June 30, 2007.As of June 30, 2007, we had a borrowing availability of $97,723 under the Credit Facility.We pay a commitment fee for the unused portion of the line. 8. Contingencies and Commitments Environmental Contingencies We believe our current environmental liabilities do not have, and are not likely to have, a material adverse effect on our financial condition, results of operations or liquidity. However, there can be no assurance that future requirements or conditions at currently or formerly owned or operated properties will not result in liabilities which may have a material adverse effect. Century Aluminum of West Virginia, Inc. (“CAWV”) continues to perform remedial measures at our Ravenswood, West Virginia facility (“Ravenswood”) pursuant to an order issued by the Environmental Protection Agency (“EPA”) in 1994 (the “3008(h) Order”). CAWV also conducted a RCRA facility investigation (“RFI”) under the 3008(h) Order evaluating other areas at Ravenswood that may have contamination requiring remediation. The RFI has been approved by appropriate agencies. CAWV has completed interim remediation measures at two sites identified in the RFI, and we believe no further remediation will be required. A Corrective Measures Study, which will formally document the conclusion of these activities, is being completed with the EPA. We believe a significant portion of the contamination on the two sites identified in the RFI is attributable to the operations of third parties and is their financial responsibility. Prior to our purchase of Hawesville, the EPA issued a final Record of Decision (“ROD”) under the Comprehensive Environmental Response, Compensation and Liability Act. By agreement, Southwire is to perform all obligations under the ROD. Century Aluminum of Kentucky, LLC (“Century Kentucky”) has agreed to operate and maintain the ground water treatment system required under the ROD on behalf of Southwire, and Southwire will reimburse Century Kentucky for any expense that exceeds $400 annually. -8- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued Century is a party to an EPA Administrative Order on Consent (the “Order”) pursuant to which other past and present owners of an alumina refining facility at St. Croix, Virgin Islands have agreed to carry out a Hydrocarbon Recovery Plan to remove and manage hydrocarbons floating on groundwater underlying the facility.Pursuant to the Hydrocarbon Recovery Plan, recovered hydrocarbons and groundwater are delivered to the adjacent petroleum refinery where they are received and managed. Lockheed Martin Corporation (“Lockheed”), which sold the facility to one of our affiliates, Virgin Islands Alumina Corporation (“Vialco”), in 1989, has tendered indemnity and defense of this matter to Vialco pursuant to the terms of the Lockheed–Vialco Asset Purchase Agreement.Management does not believe Vialco’s liability under the Order or its indemnity to Lockheed will require material payments.Through June 30, 2007, we have expended approximately $700 on the Recovery Plan.Although there is no limit on the obligation to make indemnification payments, we expect the future potential payments under this indemnification to comply with the Order will be approximately $500, which may be offset in part by sales of recoverable hydrocarbons. In May 2005, Century and Vialco were among the defendants listed in a lawsuit filed by the Commissioner of the Department of Planning and Natural Resources, in his capacity as Trustee for Natural Resources of the United States Virgin Islands.The complaint alleges damages to natural resources caused by alleged releases from the alumina refinery facility at St. Croix and the adjacent petroleum refinery.Lockheed has tendered indemnity and defense of the case to Vialco pursuant to the terms of the Lockheed-Vialco Asset Purchase Agreement.The complaint seeks unspecified monetary damages, costs and attorney fees.Vialco and the other defendants have filed separate motions to dismissasserting certain affirmative defenses including the statute of limitations.No ruling on those motions has been rendered as of this date. In July 2006, Century was named as a defendant together with certain affiliates of Alcan Inc. in a lawsuit brought by Alcoa Inc. seeking to determine responsibility for certain environmental indemnity obligations related to the sale of a cast aluminum plate manufacturing facility located in Vernon, California which we purchased from Alcoa Inc. in December 1998, and sold to Alcan Rolled Products-Ravenswood LLC (formerly Pechiney Rolled Products, LLC) in July 1999. The complaint also seeks costs and attorney fees. In December 2006, Vialco and the company that purchased the assets of Vialco in St. Croix in 1995 were named as defendants in a lawsuit filed by the Commissioner of the Department of Planning and Natural Resources.The complaint alleges the defendants failed to take certain actions specified in a Coastal Zone management permit issued to Vialco in October 1994, and seeks statutory and other unspecified monetary penalties for the alleged violations. Vialco filed its answer to the complaint asserting factual and affirmative defenses. It is our policy to accrue for costs associated with environmental assessments and remedial efforts when it becomes probable that a liability has been incurred and the costs can be reasonably estimated.The aggregate environmental-related accrued liabilities were $885 and $605 at June 30, 2007 and December 31, 2006, respectively. All accrued amounts have been recorded without giving effect to any possible future recoveries. With respect to cost for ongoing environmental compliance, including maintenance and monitoring, such costs are expensed as incurred. Because of the issues and uncertainties described above, and our inability to predict the requirements of future environmental laws, there can be no assurance that future capital expenditures and costs for environmental compliance will not have a material adverse effect on our future financial condition, results of operations, or liquidity. Based upon all available information, management does not believe that the outcome of these environmental matters will have a material adverse effect on our financial condition, results of operations, or liquidity. Legal Contingencies We have pending against us or may be subject to various lawsuits, claims and proceedings related primarily to employment, commercial, environmental, safety and health matters. Although it is not presently possible to determine the outcome of these matters, management believes their ultimate disposition will not have a material adverse effect on our financial condition, results of operations, or liquidity. -9- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued Power Commitments Hawesville purchases substantially all of its power from Kenergy Corp. (“Kenergy”), a retail electric member cooperative of the Big Rivers Electrical Corporation (“Big Rivers”), under a power supply contract that expires at the end of 2010. Under this contract, we have locked in prices for approximately 73% of this power.We continuously review our options to manage the balance, or 27%, of this power and lock in prices when we believe the combination of price and term are appropriate.Kenergy acquires most of the power it provides to Hawesville from a subsidiary of LG&E Energy Corporation (“LG&E”), with delivery guaranteed by LG&E. Appalachian Power Company (“APCo”) supplies all of Ravenswood’s power requirements under an agreement at prices set forth in published tariffs, which are subject to change.In 2006, the Public Service Commission for the State of West Virginia (“PSC”) approved an experimental rate design through June 2009 in connection with an increase in the applicable tariff rates.Under the experimental rate, Ravenswood may be excused from or may defer the payment of the increase in the tariff rate if aluminum prices as quoted on the LME fall below pre-determined levels.After December 31, 2007, CAWV may terminate the agreement by providing 12 months notice of termination. In May 2007, the PSC agreed on proposed adjustments to the tariff rates paid by purchasers of electrical power from APCo.APCo requested an increase in the tariff rate established in July 2006 for pollution control additions and higher than anticipated fuel, purchased power and capacity charges.The agreement became effective July 1, 2007 and increased the special contract rate for CAWV by approximately ten percent. The Mt. Holly facility (“Mt. Holly”) purchases all of its power from the South Carolina Public Service Authority at rates established by published schedules. Mt. Holly’s current power contract expires December 31, 2015.Power delivered through 2010 will be priced as set forth in currently published schedules, subject to adjustments for fuel costs. Rates for the period 2011 through 2015 will be as provided under then-applicable schedules. The Nordural facility at Grundartangi, Iceland (“Grundartangi”) purchases power from Landsvirkjun (a power company owned by the Republic of Iceland), Hitaveita Suðurnesja hf. (“HS”) and Orkuveita Reykjavíkur (“OR”) under long-term contracts due to expire in 2019, 2026 and 2028. The power delivered to Grundartangi is priced at a rate based on the LME price for primary aluminum and is from hydroelectric and geothermal sources. In April 2006, we announced an expansion of the Grundartangi facility from 220,000 metric tonnes per year (“mtpy”) to 260,000 mtpy (“Phase V expansion”) which is expected to be completed in the fourth quarter of 2007.OR has agreed to deliver the electrical power for the additional expansion capacity by late 2008.In July 2007, we formalized our agreement with Landsvirkjun to deliver electrical power for the start-up of the Phase V capacity on an interim basis, if available, until electrical power is available from OR in late 2008. To date, we have energized 53 of the 80 cells of the expansion capacity. The energizing of further cells is subject to available power. We expect that production capacityat Grundartangi will reach 260,000 mtpy by the end of the fourth quarter of 2007. In April 2007 and June 2007, Nordural signed electrical power supply agreements with HS and OR, respectively, for the planned primary aluminum reduction facility in Helguvik, Iceland.Under the agreements, power will be supplied to the planned Helguvik facility in stages, beginning with an initial phase of up to 250 MW, which will support production capacity of up to 150,000 mtpy.HS will provide up to 150 MW in this initial stage, and OR will supply up to 100 MW.Electricity delivery for this first phase is targeted for late 2010.The agreements provide for a total of 435 MW, which will ultimately provide power for a 250,000 mtpy facility. The agreements are subject to the satisfaction of certain conditions. Labor Commitments Approximately 81% of our U.S. based work force is represented by the United Steelworkers of America (the “USWA”).In May 2006, our Hawesville, Kentucky plant employees represented by the USWA ratified a four-year collective bargaining agreement that will expire on April 1, 2010.The agreement covers approximately 600 hourly workers at the Hawesville plant.In August 2006, our Ravenswood plant employees represented by the USWA ratified a three-year labor agreement that will expire on May 31, 2009.The agreement covers approximately 580 hourly employees at the Ravenswood plant. Approximately 90% of Grundartangi’s work force is represented by five labor unions under an agreement that expires on December 31, 2009. -10- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued Other Commitments and Contingencies At June 30, 2007 and December 31, 2006, we had outstanding capital commitments of approximately $27,376 and $67,732, respectively, primarily related to the Grundartangi Phase V expansion project.Our cost commitments for the Grundartangi expansion may materially change depending on the exchange rate between the U.S. dollar and certain foreign currencies, principally the Icelandic krona and the Euro. In May 2006, we purchased foreign currency options with a notional value of $41,627 to hedge a portion of our foreign currency risk from our exposure to the Icelandic krona associated with capital expenditures from the ongoing Phase V project at Grundartangi.The option contracts, which are designated as cash flow hedges and qualify for hedge accounting under SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS No.133”), have maturities through November 2007.The critical terms of the contracts match those of the underlying exposure.As of June 30, 2007 and December 31, 2006, the notional value outstanding on the foreign currency options was $9,916 and $31,196, respectively. As of June 30, 2007, the fair value of the options of $2,285 is recorded in other assets.Included in accumulated other comprehensive income is an after-tax unrealized gain of $3,510. 9. Forward Delivery Contracts and Financial Instruments As a producer of primary aluminum products, we are exposed to fluctuating raw material and primary aluminum prices.We routinely enter into fixed and market priced contracts for the sale of primary aluminum and the purchase of raw materials in future periods.The following tables present our long-term primary aluminum sales and tolling contracts.Certain contracts are with a related party, Glencore International AG (together with its subsidiaries, “Glencore”). Forward Physical Delivery Agreements Primary Aluminum Sales Contracts Contract Customer Volume Term Pricing Alcan Metal Agreement (1) Alcan 276 to 324 million pounds per year Through August 31, 2007 Variable, based on U.S. Midwest market Glencore Metal Agreement I (2) Glencore 50,000 mtpy Through December 31, 2009 Variable, LME-based Glencore Metal Agreement II (3) Glencore 20,400 mtpy Through December 31, 2013 Variable, based on U.S. Midwest market Southwire Metal Agreement Southwire 240 million pounds per year (high purity molten aluminum) (4) Through March 31, 2011 Variable, based on U.S. Midwest market 60 million pounds per year (standard-grade molten aluminum) Through December 31, 2010 Variable, based on U.S. Midwest market 48 million pounds per year (standard-grade molten aluminum) Through December 31, 2007 Variable, based on U.S. Midwest market -11- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued (1)We and Alcan agreed to a one-month extension of the Alcan Metal agreement in July 2007 in order to finalize the terms of a new agreement.The contract was extended through August 31, 2007. (2)We account for the Glencore Metal Agreement I as a derivative instrument under SFAS No. 133.We have not designated the Glencore Metal Agreement I as “normal” because it replaced and substituted for a significant portion of a sales contract which did not qualify for this designation.Because the Glencore Metal Agreement I is variably priced, we do not expect significant variability in its fair value, other than changes that might result from the absence of the U.S. Midwest premium. (3)We account for the Glencore Metal Agreement II as a derivative instrument under SFAS No. 133.Under the Glencore Metal Agreement II, pricing is based on then-current market prices, adjusted by a negotiated U.S. Midwest premium with a cap and a floor as applied to the current U.S. Midwest premium. (4)The Southwire Metal Agreement will automatically renew for additional five-year terms, unless either party provides 12 months notice that it has elected not to renew. Tolling Contracts Contract Customer Volume Term Pricing Billiton Tolling Agreement (1) BHP Billiton 130,000 mtpy Through December31, 2013 LME-based Glencore Toll Agreement (1)(2) Glencore 90,000 mtpy Through July 2016 LME-based Glencore Toll Agreement (1)(3) Glencore 40,000 mpty Through December31, 2014 LME-based (1)Grundartangi’s tolling revenues include a premium based on the European Union (“EU”) import duty for primary aluminum.In May 2007, the EU members reduced the EU import duty for primary aluminum from six percent to three percent and agreed to review the new duty after three years.This decrease in the EU import duty for primary aluminum negatively impacts Grundartangi’s revenues and further decreases would also have a negative impact on Grundartangi’s revenues, but it is not expected to have a material effect on our financial position and results of operations. (2)In December 2005, Glencore assigned 50% of its tolling rights under this agreement to Hydro Aluminum for the period 2007 to 2010. (3)In April 2007, Nordural entered into a tolling agreement with Glencore for 40,000 mtpy of the Phase V expansion capacity at Grundartangi. Apart from the Alcan Metal Agreement, Glencore Metal Agreement I, Glencore Metal Agreement II and Southwire Metal Agreements, we had forward delivery contracts to sell 63,095 metric tonnes and 132,726 metric tonnes of primary aluminum at June 30, 2007 and December 31, 2006, respectively.Of these forward delivery contracts, we had fixed price commitments to sell 4,160 metric tonnes and 2,538 metric tonnes of primary aluminum at June 30, 2007 and December 31, 2006, respectively, of which 680 metric tonnes were with Glencore at June 30, 2007 (none of the December 31, 2006 fixed price commitments were with Glencore). Financial Sales Agreements To mitigate the volatility in our variable priced forward delivery contracts, we enter into fixed price financial sales contracts which settle in cash in the period corresponding to the intended delivery dates of the forward delivery contracts. Certain of these fixed price financial sales contracts are accounted for as cash flow hedges depending on our designation of each contract at its inception.Glencore is the counterparty for all of the primary aluminum financial sales contracts summarized below: -12- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued Primary Aluminum Financial Sales Contracts as of: (Metric Tonnes) June 30, 2007 December 31, 2006 Cash Flow Hedges Derivatives Total Cash Flow Hedges Derivatives Total 2007 54,000 25,200 79,200 119,500 50,400 169,900 2008 9,000 100,200 109,200 9,000 100,200 109,200 2009 105,000 105,000 105,000 105,000 2010 105,000 105,000 105,000 105,000 2011 75,000 75,000 75,000 75,000 2012-2015 300,000 300,000 300,000 300,000 Total 63,000 710,400 773,400 128,500 735,600 864,100 In the event of a material adverse change in our creditworthiness, Glencore has the option to require a letter of credit, or any other acceptable security or collateral for outstanding balances on these contracts. The contracts accounted for as derivatives contain clauses that trigger additional volume when the market price for a contract month is above the contract ceiling price.If the market price exceeds the ceiling price for all contract months through 2015, the maximum additional shipment volume would be 710,400 metric tonnes at June 30, 2007.These contracts will be settled monthly. We had no fixed price financial contracts to purchase aluminum at June 30, 2007 or December 31, 2006. Additionally, to mitigate the volatility of the natural gas markets, we enter into financial purchase contracts, accounted for as cash flow hedges, which settle in cash in the period corresponding to the intended usage of natural gas. Natural Gas Financial Purchase Contracts as of: (Thousands of MMBTU) June 30, 2007 December 31, 2006 2007 2,660 2,200 2008 480 480 Total 3,140 2,680 Based on the fair value of our financial sales contracts for primary aluminum and financial purchase contracts for natural gas that qualify as cash flow hedges as of June 30, 2007, an accumulated other comprehensive loss of $40,837 is expected to be reclassified as a reduction to earnings over the next 12 month period. The forward financial sales and purchase contracts are subject to counterparty credit risk.However, we only enter into forward financial contracts with counterparties we determine to be creditworthy.If any counterparty failed to perform according to the terms of the contract, the accounting impact would be limited to the difference between the contract price and the market price applied to the contract volume on the date of settlement. -13- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued 10. Supplemental Cash Flow Information Six months ended June 30, 2007 2006 Cash paid for: Interest $ 22,239 $ 20,273 Income tax 38,619 31,448 Cash received for: Interest 3,825 300 Income tax refunds 577 Non-cash investing activities: Accrued Nordural expansion costs (982 ) (1,918 ) Non-cash Activities In the first quarter of 2007, we issued 50,985 shares of common stock as part of our performance share program to satisfy a $2,281 performance share liability to certain key employees.In addition, we recorded a $7,900 non-cash adjustment to the beginning balance of our retained earnings as part of the adoption of FIN 48, see Note 4. In 2007, we reclassified the undistributed earnings of our joint ventures in our cash flow statement.In 2006, these undistributed earnings were reclassified out of “Other - net.” In the second quarter of 2007, we recorded a non-cash loss on extinguishment of debt of $2,461 from the write-off of deferred financing costs for the Nordural senior term loan facility. During the six month period ended June 30, 2007 and 2006, we capitalized interest costs incurred in the construction of equipment of $2,858, and $6,430, respectively. 11. Asset Retirement Obligations The reconciliation of the changes in the asset retirement obligation is as follows: For the six months ended June 30, 2007 For the year ended December 31, 2006 Beginning balance, ARO liability $ 12,864 $ 11,808 Additional ARO liability incurred 1,019 2,302 ARO liabilities settled (1,174 ) (2,236 ) Accretion expense 516 990 Ending balance, ARO liability $ 13,225 $ 12,864 12. Recently Issued Accounting Standards In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.”SFAS No. 157 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.This pronouncement applies to other existing accounting pronouncements that require or permit fair value measurements.The pronouncement does not require any new fair value measurements.SFAS No. 157 will be effective for financial statements issued for fiscal years beginning after November 15, 2007, and the interim periods within those years.We are currently assessing the new pronouncement and have not yet determined the impact of adopting SFAS No. 157 on our financial position and results of operations. -14- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.”The Statement would permit us to choose to measure certain financial instruments and other items at their fair value.The objective of the Statement is to mitigate the volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This fair value option would allow us to choose to measure eligible items at fair value at a specified election date.The Statement is effective for us as of January 1, 2008.We are currently assessing the new pronouncement and have not yet determined the impact of adopting SFAS No. 159 on our financial position and results of operations. 13. Comprehensive Income (Loss) Comprehensive income (loss): Six months ended June 30, 2007 2006 Net income (loss) $ 3,584 $ (95,771 ) Other comprehensive income (loss): Net unrealized (gain) loss on financial instruments, net of tax of $4,507 and $37,319, respectively 4,379 (66,647 ) Net amount reclassified to income, net of tax of$(31,937) and $(21,625), respectively 50,873 38,249 Defined benefit pension and other postemployment benefit plans adjustment, net of $375 tax (570 ) Comprehensive income (loss) $ 58,266 $ (124,169 ) 14. Components of Net Periodic Benefit Cost Pension Benefits Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Service cost $ 1,159 $ 1,030 $ 2,133 $ 2,060 Interest cost 1,447 1,214 2,850 2,427 Expected return on plan assets (1,692 ) (1,700 ) (3,387 ) (3,400 ) Amortization of prior service cost 182 103 364 207 Amortization of net gain 210 214 490 427 Net periodic benefit cost $ 1,306 $ 861 $ 2,450 $ 1,721 Other Postretirement Benefits Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Service cost $ 1,741 $ 1,468 $ 3,502 $ 2,936 Interest cost 2,824 2,420 5,822 4,840 Expected return on plan assets Amortization of prior service cost (540 ) (219 ) (1,081 ) (438 ) Amortization of net gain 1,200 1,035 2,569 2,070 Net periodic benefit cost $ 5,225 $ 4,704 $ 10,812 $ 9,408 -15- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued 15. Other Assets Components of Other Assets: June 30, 2007 December 31, 2006 Deferred tax assets – noncurrent $241,476 $203,452 Other assets (primarily investments in joint ventures) 85,154 75,950 Capitalized financing fees 9,184 12,978 $335,814 $292,380 16. Condensed Consolidating Financial Information Our 7.5% Senior Notes due 2014, and 1.75% Convertible Senior Notes due 2024 are guaranteed by each of our material existing and future domestic subsidiaries, except for Nordural US LLC.Each of the subsidiary guarantors are 100% owned by Century.All guarantees are full and unconditional and joint and several.These notes are not guaranteed by our foreign subsidiaries (such subsidiaries and Nordural US LLC, collectively the “Non-Guarantor Subsidiaries”).Our policy for financial reporting purposes is to allocate corporate expenses or income to subsidiaries.For the three months ended June 30, 2007 and 2006, we allocated total corporate expense of $2,323 and $149 to our subsidiaries, respectively.For the six months ended June 30, 2007 and 2006, we allocated total corporate expense of $4,969 and $(3,452) to our subsidiaries, respectively. Additionally, we charge interest on certain intercompany balances. The following summarized condensed consolidating balance sheets as of June 30, 2007and December 31, 2006, condensed consolidating statements of operations for the three and six months ended June 30, 2007and June 30, 2006and the condensed consolidating statements of cash flows for the six months ended June 30, 2007and June 30, 2006present separate results for Century, the Guarantor Subsidiaries and the Non-Guarantor Subsidiaries. This summarized condensed consolidating financial information may not necessarily be indicative of the results of operations or financial position had Century, the Guarantor Subsidiaries or the Non-Guarantor Subsidiaries operated as independent entities. -16- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued CONDENSED CONSOLIDATING BALANCE SHEET As of June 30, 2007 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Assets: Cash $ — $ 16,834 $ 170,893 $ — $ 187,727 Restricted cash 2,012 — — — 2,012 Short-term investments — — 121,681 — 121,681 Accounts receivable — net 93,074 18,079 — — 111,153 Due from affiliates 212,430 2,511 1,061,412 (1,238,354 ) 37,999 Inventories 136,206 32,433 — (1,295 ) 167,344 Prepaid and other assets 1,800 13,428 5,127 — 20,355 Deferred taxes — current portion 43,810 — 25,351 51,035 120,196 Total current assets 489,332 83,285 1,384,464 (1,188,614 ) 768,467 Investment in subsidiaries 34,840 — 150,339 (185,179 ) — Property, plant and equipment — net 425,636 825,322 994 — 1,251,952 Intangible asset — net 54,599 — — — 54,599 Goodwill — 94,844 — — 94,844 Other assets 47,311 16,838 470,115 (198,450 ) 335,814 Total assets $ 1,051,718 $ 1,020,289 $ 2,005,912 $ (1,572,243 ) $ 2,505,676 Liabilities and shareholders’ equity: Accounts payable – trade $ 38,092 $ 31,969 $ 9 $ — $ 70,070 Due to affiliates 557,022 85,707 246,585 (609,494 ) 279,820 Industrial revenue bonds 7,815 — — — 7,815 Long term debt — current portion — 618 — — 618 Accrued and other current liabilities 18,934 6,428 43,111 — 68,473 Accrued employee benefits costs — current portion 9,803 — 1,280 — 11,083 Convertible senior notes — — 175,000 — 175,000 Total current liabilities 631,666 124,722 465,985 (609,494 ) 612,879 Senior unsecured notes payable — — 250,000 — 250,000 Nordural debt — 54,018 — — 54,018 Accrued pension benefit costs — less current portion 4,537 — 16,252 — 20,789 Accrued postretirement benefit costs — less current portion 213,344 — 1,428 — 214,772 Other liabilities/intercompany loan 100,254 548,676 15,301 (622,164 ) 42,067 Due to affiliates — less current portion — — 655,782 — 655,782 Deferred taxes 188,304 21,308 — (155,407 ) 54,205 Total noncurrent liabilities 506,439 624,002 938,763 (777,571 ) 1,291,633 Shareholders’ equity: Common stock 60 12 410 (72 ) 410 Additional paid-in capital 292,334 136,790 853,273 (429,124 ) 853,273 Accumulated other comprehensive income (loss) (119,100 ) 5,874 (111,890 ) 113,226 (111,890 ) Retained earnings (accumulated deficit) (259,681 ) 128,889 (140,629 ) 130,792 (140,629 ) Total shareholders’ equity (86,387 ) 271,565 601,164 (185,178 ) 601,164 Total liabilities and shareholders’ equity $ 1,051,718 $ 1,020,289 $ 2,005,912 $ (1,572,243 ) $ 2,505,676 -17- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued CONDENSED CONSOLIDATING BALANCE SHEET As of December 31, 2006 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Assets: Cash and cash equivalents $ — $ 11,866 $ 84,499 $ — $ 96,365 Restricted cash 2,011 — — — 2,011 Accounts receivable — net 98,690 14,681 — — 113,371 Due from affiliates 55,853 6,779 752,954 (778,044 ) 37,542 Inventories 112,975 32,604 — (169 ) 145,410 Prepaid and other assets 4,603 12,981 2,246 — 19,830 Deferred taxes — current portion 66,530 — 11,007 25,573 103,110 Total current assets 340,662 78,911 850,706 (752,640 ) 517,639 Investment in subsidiaries 22,229 — 20,967 (43,196 ) — Property, plant and equipment — net 436,980 780,879 918 — 1,218,777 Intangible asset — net 61,594 — — — 61,594 Goodwill — 94,844 — — 94,844 Other assets 41,599 19,297 368,913 (137,429 ) 292,380 Total assets $ 903,064 $ 973,931 $ 1,241,504 $ (933,265 ) $ 2,185,234 Liabilities and shareholders’ equity: Accounts payable – trade $ 34,993 $ 29,804 $ 52 $ — $ 64,849 Due to affiliates 381,853 56,665 73,734 (229,970 ) 282,282 Industrial revenue bonds 7,815 — — — 7,815 Long term debt — current portion — 30,105 — — 30,105 Accrued and other current liabilities 21,381 4,522 49,240 — 75,143 Accrued employee benefits costs — current portion 9,803 — 1,280 — 11,083 Convertible senior notes — — 175,000 — 175,000 Total current liabilities 455,845 121,096 299,306 (229,970 ) 646,277 Senior unsecured notes payable — — 250,000 — 250,000 Nordural debt — 309,331 — — 309,331 Accrued pension benefit costs — less current portion 3,624 — 15,615 — 19,239 Accrued postretirement benefit costs — less current portion 205,092 — 1,323 — 206,415 Other liabilities/intercompany loan 215,839 353,997 — (542,025 ) 27,811 Due to affiliates — less current portion 9,314 — 545,550 — 554,864 Deferred taxes 143,421 16,240 — (118,074 ) 41,587 Total noncurrent liabilities 577,290 679,568 812,488 (660,099 ) 1,409,247 Shareholders’ equity: Common stock 60 12 325 (72 ) 325 Additional paid-in capital 259,248 85,190 432,270 (344,438 ) 432,270 Accumulated other comprehensive income (loss) (172,685 ) 2,791 (166,572 ) 169,894 (166,572 ) Retained earnings (accumulated deficit) (216,694 ) 85,274 (136,313 ) 131,420 (136,313 ) Total shareholders’ equity (130,071 ) 173,267 129,710 (43,196 ) 129,710 Total liabilities and shareholders’ equity $ 903,064 $ 973,931 $ 1,241,504 $ (933,265 ) $ 2,185,234 -18- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the three months ended June 30, 2007 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Net sales: Third-party customers $ 279,524 $ 91,359 $ — $ — $ 370,883 Related parties 66,555 26,567 — — 93,122 346,079 117,926 — — 464,005 Cost of goods sold 278,759 77,552 — (698 ) 355,613 Gross profit 67,320 40,374 — 698 108,392 Selling, general and admin expenses 11,439 3,006 — — 14,445 Operating income 55,881 37,368 — 698 93,947 Interest expense – third party (5,093 ) (3,544 ) — — (8,637 ) Interest income (expense) – affiliates 8,835 (8,835 ) — — — Interest income 470 728 — — 1,198 Net loss on forward contracts (205,246 ) — — — (205,246 ) Other expense – net (416 ) (2,723 ) — — (3,139 ) Income (loss) before taxes and equity in earnings (loss) of subsidiaries and joint ventures (145,569 ) 22,994 — 698 (121,877 ) Income tax expense (benefit) 59,756 (2,435 ) — (276 ) 57,045 Income (loss) before equity in earnings (loss) of subsidiaries and joint ventures (85,813 ) 20,559 — 422 (64,832 ) Equity earnings (loss) of subsidiaries and joint ventures 6,216 673 (60,665 ) 57,943 4,167 Net income (loss) $ (79,597 ) $ 21,232 $ (60,665 ) $ 58,365 $ (60,665 ) CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the three months ended June 30, 2006 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Net sales: Third-party customers $ 278,358 $ 77,884 $ — $ — $ 356,242 Related parties 49,734 — — — 49,734 328,092 77,884 — — 405,976 Cost of goods sold 248,134 51,357 — (1,519 ) 297,972 Gross profit 79,958 26,527 — 1,519 108,004 Selling, general and admin expenses 8,191 185 — — 8,376 Operating income 71,767 26,342 — 1,519 99,628 Interest expense – third party (6,160 ) (2,639 ) — — (8,799 ) Interest income (expense) – affiliates 7,598 (7,598 ) — — — Interest income 60 92 — — 152 Net loss on forward contracts (30,456 ) — — — (30,456 ) Other income (expense) – net (43 ) 80 — — 37 Income before taxes and equity in earnings (loss) of subsidiaries 42,766 16,277 — 1,519 60,562 Income tax expense (17,439 ) (1,123 ) — (547 ) (19,109 ) Income before equity in earnings (loss) of subsidiaries 25,327 15,154 — 972 41,453 Equity earnings (loss) of subsidiaries and joint ventures 5,181 1,273 45,800 (47,907 ) 4,347 Net income (loss) $ 30,508 $ 16,427 $ 45,800 $ (46,935 ) $ 45,800 -19- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the six months ended June 30, 2007 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Net sales: Third-party customers $ 573,272 $ 178,464 $ — $ — $ 751,736 Related parties 105,968 53,958 — — 159,926 679,240 232,422 — — 911,662 Cost of goods sold 541,249 152,421 — (1,052 ) 692,618 Gross profit 137,991 80,001 — 1,052 219,044 Selling, general and administrative expenses 22,542 4,870 — — 27,412 Operating income 115,449 75,131 — 1,052 191,632 Interest expense – third party (11,112 ) (8,568 ) — — (19,680 ) Interest income (expense) – affiliates 16,896 (16,896 ) — — — Interest income 2,069 1,142 — — 3,211 Net loss on forward contracts (204,856 ) — — — (204,856 ) Other income (expense) – net (325 ) (2,970 ) — — (3,295 ) Income (loss) before income taxes and equity in earnings (loss) of subsidiaries and joint ventures (81,879 ) 47,839 — 1,052 (32,988 ) Income tax benefit (expense) 35,026 (5,665 ) — (403 ) 28,958 Income (loss) before equity in earnings (loss) of subsidiaries (46,853 ) 42,174 — 649 (4,030 ) Equity in earnings (loss) of subsidiaries and joint ventures 11,766 1,441 3,584 (9,177 ) 7,614 Net income (loss) $ (35,087 ) $ 43,615 $ 3,584 $ (8,528 ) $ 3,584 CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS For the six months ended June 30, 2006 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Reclassifications and Eliminations Consolidated Net sales: Third-party customers $ 531,539 $ 123,176 $ — $ — $ 654,715 Related parties 98,207 — — — 98,207 629,746 123,176 — — 752,922 Cost of goods sold 489,348 81,324 — (2,222 ) 568,450 Gross profit 140,398 41,852 — 2,222 184,472 Selling, general and administrative expenses 20,159 336 — — 20,495 Operating income 120,239 41,516 — 2,222 163,977 Interest expense – third party (12,550 ) (3,000 ) — — (15,550 ) Interest income (expense) – affiliates 15,047 (15,047 ) — — — Interest income 116 232 — — 348 Net loss on forward contracts (317,216 ) — — — (317,216 ) Other income (expense) – net (149 ) 25 — — (124 ) Income (loss) before income taxes and equity in earnings (loss) of subsidiaries and joint ventures (194,513 ) 23,726 — 2,222 (168,565 ) Income tax benefit (expense) 66,690 (643 ) — (800 ) 65,247 Income (loss) before equity in earnings (loss) of subsidiaries (127,823 ) 23,083 — 1,422 (103,318 ) Equity in earnings (loss) of subsidiaries and joint ventures 8,715 2,057 (95,771 ) 92,546 7,547 Net income (loss) $ (119,108 ) $ 25,140 $ (95,771 ) $ 93,968 $ (95,771 ) -20- Table of Contents CENTURY ALUMINUM COMPANY Notes to the Consolidated Financial Statements - continued CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the six months endedJune 30, 2007 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Consolidated Net cash provided by (used in)operating activities $ (63,558 ) $ 84,645 $ — $ 21,087 Investing activities: Purchase of property, plant and equipment (5,707 ) (1,842 ) (129 ) (7,678 ) Nordural expansion — (58,981 ) — (58,981 ) Proceeds from sale of property 3 540 — 543 Restricted cash deposits 2,599 — — 2,599 Net cash provided by (used in) investing activities (3,105 ) (60,283 ) (129 ) (63,517 ) Financing activities: Borrowings of long-term debt — 30,000 — 30,000 Repayment of long-term debt — (314,800 ) — (314,800 ) Excess tax benefits from share-based compensation — — 487 487 Intercompany transactions 66,663 265,406 (332,069 ) — Issuance of common stock — — 418,105 418,105 Net cash provided by (used in) financing activities 66,663 (19,394 ) 86,523 133,792 Net change in cash — 4,968 86,394 91,362 Cash, beginning of the period — 11,866 84,499 96,365 Cash, end of the period $ — $ 16,834 $ 170,893 $ 187,727 CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS For the six months ended June 30, 2006 Combined Guarantor Subsidiaries Combined Non-Guarantor Subsidiaries The Company Consolidated Net cash provided by operating activities $ 55,402 $ 11,888 $ — $ 67,290 Investing activities: Purchase of property, plant and equipment (3,556 ) (4,008 ) (4 ) (7,568 ) Nordural expansion — (109,002 ) — (109,002 ) Proceeds from sale of property 10 — — 10 Restricted cash deposits (4,001 ) — — (4,001 ) Net cash used in investing activities (7,547 ) (113,010 ) (4 ) (120,561 ) Financing activities: Borrowings of long-term debt — 69,000 — 69,000 Repayment of long-term debt — (288 ) — (288 ) Net repayments under revolving credit facility — — (8,069 ) (8,069 ) Excess tax benefits from share-based compensation — — 1,090 1,090 Intercompany transactions (47,855 ) 24,959 22,896 — Issuance of common stock — — 2,961 2,961 Net cash provided by (used in) financing activities (47,855 ) 93,671 18,878 64,694 Net change in cash and cash equivalents — (7,451 ) 18,874 11,423 Cash and cash equivalents, beginning of period — 19,005 (1,253 ) 17,752 Cash and cash equivalents, end of period $ — $ 11,554 $ 17,621 $ 29,175 17. Subsequent Events In July 2007, CAWV signed an extension of the Alcan metal agreement through August 31, 2007 in order to finalize the terms of a new agreement. In July 2007, Nordural repaid the remaining $8,136 principal balance on their harbor loan and site loans.In addition, Nordural made a $5,000 principal payment on their senior term loan facility. -21- Table of Contents FORWARD-LOOKING STATEMENTS – CAUTIONARY STATEMENT UNDER THE PRIVATE SECURITIES REFORM ACT OF 1995. This Quarterly Report on Form 10-Q contains forward-looking statements. We have based these forward-looking statements on current expectations and projections about future events.Many of these statements may be identified by the use of forward-looking words such as “expects,” “anticipates,” “plans,” “believes,” “projects,” “estimates,” “intends,” “should,” “could,” “would,” and “potential” and similar words.These forward-looking statements are subject to risks, uncertainties and assumptions including, among other things, those discussed under Part I, Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Part I, Item 1, “Financial Statements,” and: · The cyclical nature of the aluminum industry causes variability in our earnings and cash flows; · The loss of a customer to whom we deliver molten aluminum would increase our production costs and potentially our sales and marketing costs; · Glencore owns a large percentage of our common stock and has the ability to influence matters requiring shareholder approval; · We enter into forward sales and hedging contracts with Glencore that help us manage our exposure to fluctuating aluminum prices.Because Glencore is our sole metal hedge counterparty, a material change in our relationship with Glencore could affect how we hedge our exposure to metal price risk; · We could suffer losses due to a temporary or prolonged interruption of the supply of electrical power to one or more of our facilities, which can be caused by unusually high demand, blackouts, equipment failure, natural disasters or other catastrophic events; · Due to volatile prices for alumina and electrical power, the principal cost components of primary aluminum production, our production costs could be materially impacted if we experience changes to or disruptions in our current alumina or electrical power supply arrangements, production costs at our alumina refining operation increase significantly, or if we are unable to obtain economic replacement contracts for our alumina supply or electrical power as those contracts expire; · By expanding our geographic presence and diversifying our operations through the acquisition of bauxite mining, alumina refining and additional aluminum reduction assets, we are exposed to new risks and uncertainties that could adversely affect the overall profitability of our business; · Changes in the relative cost of certain raw materials and electrical power compared to the price of primary aluminum could affect our margins; · Most of our employees are unionized and any labor dispute could materially impair our ability to conduct our production operations at our unionized facilities; · We are subject to a variety of existing environmental laws that could result in unanticipated costs or liabilities and our planned environmental spending over the next three years may be inadequate to meet our requirements; · We may not realize the expected benefits of our growth strategy if we are unable to successfully integrate the businesses we acquire; · We cannot guarantee that our subsidiary Nordural will be able to complete its planned expansion of the Grundartangi facility (“Grundartangi”) from 220,000 mtpy to 260,000 mtpy in the time forecast or without cost overruns; · Our indebtedness reduces cash available for other purposes and limits our ability to incur additional debt and pursue our growth strategy; · Our planned Helguvik project is subject to various conditions and risks that may affect our ability to complete the project; -22- Table of Contents · Continued consolidation of the metals industry may limit our ability to implement our strategic goals effectively; and · Any further reduction in the duty on primary aluminum imports into the European Union would further decrease our revenue at Grundartangi. We believe the expectations reflected in our forward-looking statements are reasonable, based on information available to us on the date of this filing.However, given the described uncertainties and risks, we cannot guarantee our future performance or results of operations and you should not place undue reliance on these forward-looking statements.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.When reading any forward-looking statements in this filing, the reader should consider the risks described above and elsewhere in this report as well as those described under the headings “Risk Factors” and “Managements Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report on Form 10-K and Quarterly Reports on Form 10-Q filed with the Securities and Exchange Commission.Given these uncertainties and risks, the reader should not place undue reliance on these forward-looking statements. Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Recent Developments Equity Offering Raises $414 Million, Net of Offering Costs In June 2007, we completed a public equity offering of 8,337,500 shares of common stock, which included the exercise of the over-allotment option of 1,087,500 shares of common stock, at a price of $52.50 per share, raising $437.7 million before offering costs.We sold the 8,337,500 shares of common stock in a simultaneous offering in the United States and Iceland.Shares of common stock offered and sold in Iceland are represented by global depositary receipts, with one depositary receipt representing one share of common stock.The offering costs were approximately $23.7 million, representing underwriting discounts and commissions and offering expenses Repayment of Nordural Debt In July 2007, Nordural repaid the remaining $8.1 million principal balance on their harbor loan and site loans.In addition, Nordural made a $5.0 million principal payment on their senior term loan facility. In June 2007, we used a portion of the net proceeds from the equity offering to prepay $200.0 million of principal of the Nordural senior term loan facility.The balance of the equity offering proceeds is expected to be used as partial funding for the construction of a greenfield aluminum smelter near Helguvik, Iceland and for general corporate purposes. Alcan Metal Agreement extended to August 31, 2007 In July 2007, Century Aluminum of West Virginia, Inc.’s (“CAWV”) and Alcan agreed to extend the existing agreement through August 31, 2007 in order to finalize the terms of a new agreement. Increase in electrical power tariff rates in West Virginia In May 2007, the West Virginia Public Service Commission (“PSC”) agreed on proposed adjustments to the tariff rates paid by purchasers of electrical power from Appalachian Power Company (“APCo”).APCo supplies all the electrical power requirements for CAWV’s Ravenswood smelter.APCo requested an increase in the tariff rate established in July 2006 for pollution control additions and higher than anticipated fuel, purchased power and capacity charges.The agreement became effective July 1, 2007 and increased the special contract rate for CAWV by approximately ten percent. -23- Table of Contents Century signs power contracts for Helguvik project In June 2007, we entered into an electrical power supply agreement with Orkuveita Reykjavikur (“OR”) to supply part of the electrical power for the Helguvik project.The price of the electrical power provided under the contract will be based on the London Metal Exchange ("LME") price of primary aluminum.The contract is subject to various conditions. With this agreement, together with the electric power supply agreement entered into with Hitaveita Suðurnesja hf. (“HS”) in April 2007, we have secured adequate electrical power supplies for the initial phase of the Helguvik project.The Helguvik smelter would be located approximately 30 miles from the city of Reykjavik and would be operated through our Nordural subsidiary. This site provides a flat location and existing harbor, as well as proximity to the capital and other industry. To date, we have signed a harbor agreement, site agreement and an agreement to grant, as required, the necessary construction licenses and permits and terms regarding principles of taxation, with the Reykjanesbaer Municipal Council, the Gardur Municipal Council and the Reykjanes Harbour Board. The first phase of construction is currently being planned based on the anticipated availability of up to 250 MW of power in 2010, corresponding to a production capacity of about 150,000 mtpy. An additional 185 MW is expected to become available by 2015 which would allow us to increase the Helguvik project’s capacity to approximately 250,000 mtpy. Successful completion of the Helguvik project is subject to various conditions. EU lowers European import duty for primary aluminum In May 2007, the European Union (“EU”) members reduced the EU import duty for primary aluminum from six percent to three percent and agreed to review the new duty after three years.This decrease in the EU import duty for primary aluminum negatively impacts Grundartangi’s revenues and further decreases would also have a negative impact on Grundartangi’s revenues.We do not expect the change in the import duty to have a material effect on our financial position or results of operations. Century signs Memorandum of Understanding with Guangxi Investment Group Company In June 2007, we signed a memorandum of understanding with the Guangxi Investment Group Company to explore the feasibility of developing a high purity aluminum reduction project and related bauxite and alumina supplies in China. Results of Operations The following discussion reflects our historical results of operations. Century’s financial highlights include: Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 (In thousands, except per share data) Net sales: Third-party customers $ 370,883 $ 356,242 $ 751,736 $ 654,715 Related party customers 93,122 49,734 159,926 98,207 Total $ 464,005 $ 405,976 $ 911,662 $ 752,922 Gross profit $ 108,392 $ 108,004 $ 219,044 $ 184,472 Net income (loss) $ (60,665 ) $ 45,800 $ 3,584 $ (95,771 ) -24- Table of Contents Earnings (loss) per common share: Basic $ (1.77 ) $ 1.41 $ 0.11 $ (2.96 ) Diluted $ (1.77 ) $ 1.35 $ 0.10 $ (2.96 ) Shipments – primary aluminum (millions of pounds): Direct 292.1 292.3 582.2 584.2 Toll 123.8 86.3 240.8 140.4 Total 415.9 378.6 823.0 724.6 Net Sales (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 464.0 $ 406.0 $ 58.0 14.3 % Six months ended June 30, $ 911.7 $ 752.9 $ 158.8 21.1 % Higher price realizations for primary aluminum in the three months ended June 30, 2007, due to improved LME prices for primary aluminum, contributed $24.4 million to the sales increase.Additional net sales volume contributed $33.6 million to the sales increase.Direct shipments were 0.2 million pounds less than the same period in 2006 with toll shipments 37.5 million pounds more than the same period in 2006 due to the Nordural expansion capacity coming on-stream during the second half of 2006. Higher price realizations for primary aluminum in the six months +ended June 30, 2007, due to improved LME prices for primary aluminum, contributed $73.1 million to the sales increase.Additional sales volume contributed $85.7 million to the sales increase.Direct shipments were 2.0 million pounds less than the same period in 2006 with toll shipments 100.4 million pounds more than the same period in 2006 period due to the Nordural expansion capacity continuing to come on-stream during the second half of 2006. Gross Profit (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 108.4 $ 108.0 $ 0.4 0.4 % Six months ended June 30, $ 219.0 $ 184.5 $ 34.5 18.7 % During the three months ended June 30, 2007, improved price realizations, net of market-based alumina cost and LME-based power cost increases, improved gross profit by $4.7 million.Increased shipment volume contributed $13.6 million in additional gross profit.Offsetting these gains were $17.9 million in net cost increases comprised of: increased power and natural gas costs at our U.S. smelters, $3.0 million; increased costs for maintenance, materials and supplies, $7.7 million; increased costs for Gramercy alumina, $2.6 million; increased net amortization and depreciation charges, primarily at Grundartangi, $1.8 million; other cost increases, $2.8 million. During the six months ended June 30, 2007, improved price realizations, net of market-based alumina cost and LME-based power cost increases, improved gross profit by $40.3 million.Increased shipment volume contributed $35.3 million in additional gross profit.Partially offsetting these gains were $41.1 million in net cost increases comprised of:increased power and natural gas costs at our U.S. smelters, $6.8 million; increased costs for maintenance, supplies and materials, $15.9 million; increased costs for Gramercy alumina, $4.2 million; increased net amortization and depreciation charges, primarily at Grundartangi, $5.8 million; other cost increases, $8.4 million. -25- Table of Contents Selling, general and administrative expenses (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 14.4 $ 8.4 $ 6.0 71.4 % Six months ended June 30, $ 27.4 $ 20.5 $ 6.9 33.7 % The increases in selling, general and administrative expenses for the three and six months ended June 30, 2007 were primarily due to spending on the proposed Helguvik project and other expenses incurred for other business development activities. Interest expense (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 8.6 $ 8.8 $ (0.2 ) (2.3 )% Six months ended June 30, $ 19.7 $ 15.6 $ 4.1 26.3 % Decreases in interest expense for the three months ended June 30, 2007 from the same period in 2006 are due to decreased interest on the Nordural senior term loan facility due to lower average loan balances, offset by less capitalized interest.Increases in interest expense for the six months ended June 30, 2007 from the same period in 2006 are primarily due to a reduction in capitalized interest related to the Grundartangi expansion. Net loss on forward contracts (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ (205.2 ) $ (30.5 ) $ (174.7 ) (572.8 )% Six months ended June 30, $ (204.9 ) $ (317.2 ) $ 112.3 35.4 % The loss on forward contracts for the three and six months ended June 30, 2007 and 2006, respectively, were primarily a result of mark-to-market adjustments associated with our long term financial sales contracts that do not qualify for cash flow hedge accounting.Cash settlements of financial metal sales contracts that do not qualify for cash flow hedge treatment for the three month periods ended June 30, 2007 and 2006 were $27.8 million and $19.0 million, respectively.Cash settlements of financial metal sales contracts that do not qualify for cash flow hedge treatment for the six months ended June 30, 2007 and 2006 were $54.9 million and $32.2 million, respectively. Tax provision (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 57.0 $ (19.1 ) $ 76.1 398.4 % Six months ended June 30, $ 29.0 $ 65.2 $ (36.2 ) (55.5 )% The changes in the income tax provision were a result of the changes in pre-tax income and losses, changes in the level of earnings and losses within the various tax jurisdictions in which we operate and a change in the West Virginia tax law.We recorded a tax benefit of $4.3 million in the three months ended June 30, 2007 to increase the carrying amount of deferred tax assets as a result of a West Virginia tax law change. Equity in earnings of joint venture (in millions) 2007 2006 $ Difference % Difference Three months ended June 30, $ 4.2 $ 4.3 $ (0.1 ) (2.3 )% Six months ended June 30, $ 7.6 $ 7.5 $ 0.1 1.3 % Our equity in earnings of joint ventures represents our share of profits from third party bauxite, hydrate and chemical grade alumina sales from the Gramercy and St. Ann Bauxite Ltd investments. -26- Table of Contents Liquidity and Capital Resources Our statements of cash flows for the six months ended June 30, 2007 and 2006 are summarized below: Six months ended June 30, 2007 2006 (dollars in thousands) Net cash provided by operating activities $ 21,087 $ 67,290 Net cash used in investing activities (63,517 ) (120,561 ) Net cash provided by financing activities 133,792 64,694 Net change in cash $ 91,362 $ 11,423 Net cash from operating activities in the six months ended June 30, 2007 was $21.1 million, which included a $121.7 million use of cash for the purchase of short-term investments.Such investments generally yield higher returns than cash or other money market instruments.Including those investments, our net cash from operating activities increased due to improved market conditions and additional shipment volume from Grundartangi. Our net cash used in investing activities for the six months ended June 30, 2007 was $63.5 million, primarily a result of the ongoing Phase V expansion of the Grundartangi facility.The remaining net cash used in investing activities consisted of capital expenditures to maintain and improve plant operations offset by the return of cash deposits for energy purchases and proceeds from the sale of assets.Our net cash used in investing activities for the six months ended June 30, 2006 was $120.6 million, primarily a result of the expansion of the Grundartangi facility to 220,000 mpty capacity (Phase III/IV expansion).The remaining net cash used in investing activities consisted of capital expenditures to maintain and improve plant operations and cash placed on deposit to support future energy purchases. Net cash provided by financing activities during the six months ended June 30, 2007 was $133.8 million.We increased our borrowings under Nordural’s $365.0 million senior term loan facility by $30.0 million, which was offset by principal payments of $314.8 million on Nordural debt.We received net proceeds from the issuance of common stock of $418.1 million related to our equity offering in June 2007 and the exercise of stock options, and recognized excess tax benefits from share-based compensation of $0.5 million.Net cash provided by financing activities during the six month periods June 30, 2006 was $64.7 million.We increased our borrowings under Nordural’s $365.0 million senior term loan facility by $69.0 million during that period.We also received proceeds from the issuance of common stock of $3.0 million related to the exercise of stock options and recognized excess tax benefits from share-based compensation of $1.1 million, which amounts were offset by repayments on our revolving credit facility of $8.1 million and other repayments of long-term debt of $0.3 million. Liquidity Our principal sources of liquidity are cash flow from operations and available borrowings under our $100 million senior secured revolving credit facility (“Credit Facility”).We believe these sources of cash will be sufficient to meet our near-term working capital needs.We have not determined the sources of funding for our long-term debt repayment requirements; however, we believe that our cash flow from operations, available borrowing under our revolving credit facility and, to the extent necessary and/or economically attractive, future financial market activities will be adequate to address our long-term liquidity requirements.Our principal uses of cash are operating costs, settlement payments on our derivative contracts, payments of interest on our outstanding debt, the funding of capital expenditures, investments in related businesses, working capital and other general corporate requirements. -27- Table of Contents In June 2007, we used a portion of the proceeds of an equity offering to repay $200.0 million of principal on the Nordural senior term loan facility.During the six months ended June 30, 2007, we made $314.5 million in principal payments on the Nordural senior term loan facility. As of June 30, 2007, we had $487.5 million of indebtedness outstanding, including $250.0 million of principal under our 7.5% senior notes, $175.0 million of principal under our 1.75% convertible senior notes, $46.5 million in principal under the senior term loan facility at Nordural, $7.8 million of principal under our industrial revenue bonds, and $8.2 million of principal for various site loans at Nordural.More information concerning the various debt instruments and our borrowing arrangements is available in Note 7 to the consolidated financial statements. As of June 30, 2007, we had borrowing availability of $97.7 million under our Credit Facility, subject to customary covenants.We issued letters of credit totaling $2.3 million.We had no other outstanding borrowings under the Credit Facility as of June 30, 2007.We could issue up to a maximum of $25.0 million in letters of credit under the Credit Facility. We are party to primary aluminum financial sales contracts with Glencore. In the event of a material adverse change in our creditworthiness, Glencore has the option to require a letter of credit, or any other acceptable security or collateral, for outstanding balances on these contracts. Capital Resources Capital expenditures for the six months ended June 30, 2007 were $66.7 million, $59.0 million of which was for the ongoing expansion projects at Grundartangi, with the balance principally related to upgrading production equipment, maintaining facilities and complying with environmental requirements.Exclusive of the Grundartangi expansion, we anticipate capital expenditures of approximately $30.0 million in 2007.The Phase V expansion will require approximately $95.0 million of capital expenditures in 2007 to complete the expansion to 260,000 mtpy.At June 30, 2007, we had outstanding capital commitments of approximately $27.4 million, primarily related to the Grundartangi Phase V expansion project.We expect to incur approximately $10.0 million for preliminary project development costs for the Helguvik greenfield project in 2007, of which approximately 75 percent will be expensed (not capitalized) in selling, general and administrative expenses in 2007.Our cost commitments for the Grundartangi expansion may materially change depending on the exchange rate between the U.S. dollar and certain foreign currencies, principally the Euro and the Icelandic krona. In May 2006, we purchased foreign currency options with a notional value of $41.6 million to hedge our foreign currency risk in the Icelandic krona associated with a portion of the capital expenditures from the ongoing Grundartangi expansion project to 260,000 mtpy.As of June 30, 2007 and December 31, 2006, the notional value outstanding on the foreign currency options was $9.9 million and $31.2 million, respectively.
